Citation Nr: 0727984	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1972 until October 
1972 and from June 1976 until January 1977.  The record also 
indicates service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of a right wrist injury have been productive of 
complaints of pain; objectively, the evidence does not 
demonstrate ankylosis or disability comparable therewith.

2.  The competent evidence demonstrates anal fissures 
associated with the veteran's residuals of a 
hemorrhoidectomy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right wrist injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5215 (2006).

2.  The criteria for entitlement to an evaluation of 20 
percent for residuals of a hemorrhoidectomy have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.114, Diagnostic Code 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of February 2003 and July 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the February 2003 notice letter preceded the unfavorable AOJ 
decision that is the basis of this appeal, satisfying the 
timing requirements under Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, a lay May 2003 lay 
statement from the veteran's wife is of record.  Moreover, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  



I.  Increased rating- right wrist injury

Service connection for a right wrist injury was initially 
granted in a February 2002 rating decision.  At that time, a 
10 percent evaluation was assigned, effective March 4, 1995.  

In a January 2003 communication, the veteran expressed his 
desire to "reopen" his right wrist claim.  As he did not 
indicate any intent to appeal the February 2002 rating 
action, the January 2003 letter is not construed as a notice 
of disagreement.  See 38 C.F.R. § 20.201 (2006).  

In a May 2003 rating decision, the veteran's 10 percent 
evaluation for a right wrist injury was continued.  The 
veteran disagreed with that determination and initiated an 
appeal.  A statement of the case was issued in July 2004 and 
a VA Form 9 was submitted in August 2004.  

As in the present case, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Again, throughout the rating period on appeal, the veteran's 
residuals of a right wrist injury have been evaluated as 10 
percent disabling pursuant to Diagnostic Code 5010-5215.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of motion of the wrist is addressed under 
Diagnostic Code 5215.  
The Board observes that the diagnostic criteria under this 
Code section distinguish between major and minor extremities.  
For the sake of clarity, it is noted that an April 2003 VA 
examination shows the veteran to be right-handed.  As such, 
the criteria pertinent to the major extremity are for 
consideration in the analysis that follows.

A 10 percent rating represents the maximum available benefit 
under that Code section, for either the minor or major 
extremity.  As such, an increased rating is not possible 
under Diagnostic Code 5215.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran a higher evaluation.  In this 
regard, Diagnostic Code 5214, pertaining to wrist ankylosis 
is relevant.  In order to be entitled to the next-higher 30 
percent evaluation (for the major extremity) under that Code 
section, the evidence must demonstrate favorable ankylosis in 
20 to 30 degrees of dorsiflexion.  

The Board has reviewed the competent evidence and finds no 
support for an increased rating under Diagnostic Code 5214.  
Indeed, VA examination in April 2003 did not reveal any 
ankylosis of the right wrist.  At that time, the veteran had 
flexion and extension to 50 degrees.  His radial deviation 
was to less than 5 degrees, and ulnar deviation was normal.  
There was no palpable deformity and the examiner detected no 
evidence of atrophy of the intrinsic muscles.  Opposition of 
the thumb to each finger was normal.

The above findings, while showing some significant limitation 
with respect to radial deviation, do not reveal a disability 
picture comparable to favorable ankylosis of the right wrist.  
In so finding, the Board has appropriately considered 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, it is acknowledged that at his April 
2003 VA examination, the veteran complained of continued 
soreness in the right wrist with motion.  He indicated that 
he worked part-time as a bus driver and that steering the bus 
caused fatigue, soreness, and discomfort in the right wrist.  
Objectively, the examiner did state that the veteran's right 
wrist function was significantly limited.  Moreover, he did 
not doubt that repetitive motion in extending and flexing the 
right wrist would aggravate the veteran's pain and result in 
increased weakness.  However, even accounting for such 
functional impairment, there still is no showing of a 
disability analogous to ankylosis of the right wrist.  
Overall, then, the evidence of record shows a disability 
picture adequately reflected by the 10 percent evaluation 
currently in effect throughout the rating period on appeal.  

In conclusion, there is no support for a rating in excess of 
10 percent for the veteran's residuals of a right wrist 
injury.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased rating- residuals of a hemorrhoidectomy

Service connection was initially granted for hemorrhoids in a 
March 1973 rating decision.  At that time, a noncompensable 
evaluation was assigned, effective November 11, 1972.  

In January 1991, the veteran requested an increased rating 
for his service-connected hemorrhoids.  However, that request 
was denied in January 1991 and October 1992 rating actions 
which continued the noncompensable evaluation.  The veteran 
appealed the October 1992 determination.  Such appeal was 
perfected with the submission of a VA Form 9 in June 1993.  
During the pendency of that appeal, the veteran's disability 
evaluation was increased to 10 percent in an August 1994 
rating decision.  In a September 1994 communication, the 
veteran then withdrew the appeal.  

A subsequent February 1996 rating action confirmed the 10 
percent evaluation for hemorrhoids.  While an appeal was 
perfected as to that issue, the veteran again withdrew his 
appeal in an April 1998 communication.

The present appeal stems from a January 2003 claim of 
entitlement to an increased rating for residuals of a 
hemorrhoidectomy.  A May 2003 rating decision continued the 
10 percent evaluation.  The veteran appealed, contending that 
a higher rating is warranted.  

As in the present case, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Throughout the rating period on appeal, the veteran's 
residuals of a hemorrhoidectomy have been evaluated as 10 
percent disabling pursuant to Diagnostic Code 7336.  Under 
that Code section, a 10 percent evaluation is warranted where 
the evidence demonstrates hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  In order to be entitled to 
the next-higher 20 percent rating, the evidence must show 
persistent bleeding and secondary anemia, or fissures.  

In the present case, clinical records dated in February 2000 
indicate rectal bleeding.  More recently, a November 2002 VA 
examination revealed a 1-cm. hemorrhoid at approximately 11 
o'clock position with one open area that appeared to be a 
fissure.  The examiner believed it was likely due to the 
veteran's hemorrhoidectomy.  

Because the November 2002 VA examination revealed an anal 
fissure, the Board finds that the evidence supports 
assignment of a 20 percent evaluation for residuals of a 
hemorrhoidectomy.  In so finding, it is acknowledged that the 
evidence does not demonstrate persistent bleeding and 
secondary anemia.  However, the criteria set forth under 
Diagnostic Code 7336 are disjunctive.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  
Moreover, in determining that a 20 percent evaluation is 
warranted, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied as 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While a 20 percent evaluation is appropriate for the 
residuals of the veteran's hemorrhoidectomy, an evaluation in 
excess of that amount is not justified.  Indeed, a 20 percent 
evaluation represents the maximum allowable benefit under 
Diagnostic Code 7336.  Moreover, there are no other relevant 
Code sections for consideration.  For example, there is no 
showing of impaired sphincter control, or stricture of the 
rectum or anus, such as to warrant evaluation under 
Diagnostic Codes 7332 or 7333, respectively.  

In conclusion, an evaluation of 20 percent is warranted for 
the veteran's residuals of a hemorrhoidectomy.  An evaluation 
in excess of that amount is not for application.  Again, the 
benefit of the doubt doctrine has been considered.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Final considerations

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.

 
ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury is denied.

Entitlement to a 20 percent rating for residuals of a 
hemorrhoidectomy is granted, subject to governing criteria 
applicable to the payment of monetary benefits.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


